Citation Nr: 0819377	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.	Entitlement to service connection for compression 
fractures of L4 and L5. 

2.	Entitlement to service connection for a pinched nerve in 
the upper back, including as secondary to compression 
fractures of L4 and L5. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  

This appeal was remanded by the Board in September 2007 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the compression 
fractures of L4 and L5 were incurred prior to service and 
were not aggravated by service.  

3.	The competent medical evidence shows that a pinched nerve 
in the upper back was not incurred in service, related to 
service or related to a service-connected disability.  


CONCLUSIONS OF LAW

1.	Compression fractures of L4 and L5 were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2007).

2.	A pinched nerve in the upper back was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the July 2002 notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, the veteran was 
provided this notice in March 2006.  Any error regarding this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in November 2004 and October 2007.  The Board finds that the 
RO complied with its September 2007 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

COMPRESSION FRACTURES

In this case, the veteran was involved in a motorcycle 
accident prior to service.  He incurred compression fractures 
of L4 and L5.  This injury was noted on the induction 
examination in July 1965.  The induction examination also 
referred to a January 1966 x-ray of the veteran's spine 
revealing healed fractures of L4 and L5.  The examiner found 
that the veteran was acceptable for service with a permanent 
L2 profile.  The examiner found that the injury was NCD (not 
considered disabling/disqualifying).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  The term "noted" means only such 
conditions that are recorded in examination reports.  Id.  
The Board has reviewed of the evidence of record, and 
concludes that the appellant's compression fractures of L4 
and L5 existed prior to service.  Additionally, the veteran 
has acknowledged and testified that he incurred the injury 
prior to enlistment.  In this case, the veteran is not 
presumed sound because the veteran's injury preexisted 
enlistment into active service and it was noted on the 
entrance examination.  

As the compression fractures of L4 and L5 were incurred prior 
to service, the only issue for the Board is whether the 
veteran's injury was aggravated by service.  A pre-existing 
injury is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (providing that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service).  A "lasting worsening of the 
condition" or a worsening that existed not only at the time 
of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The veteran had several complaints of back pain in service 
beginning in January 1966 when he entered service through his 
separation from service in October 1967.  In October 1967 
during the separation examination, the veteran reported that 
he had recurrent back pain.  The compression fractures were 
noted by the examiner.  The examiner clinically evaluated the 
veteran's spine as normal and the compression fractures were 
found to be of no medical significance.  The Board also notes 
that the veteran had a L1 profile on the separation 
examination.  

After service, the veteran continued to have complaints of 
back pain.  In July 1981, an x-ray of the veteran's back 
revealed minimal wedging of the superior plate of L4 and L5 
which appeared to be old trauma.  There was no significant 
spurring and the remainder of the lumbar spine was normal.  
The sacroiliac joints and pelvis were normal.  

The medical records also show that the veteran sought 
chiropractic treatment after service.  An April 2004 x-ray of 
the veteran's spine taken by the chiropractor revealed early 
degenerative changes at L3, L4 and L5.  There were no 
apparent fractures or osseous neoplasms.  In an October 2004 
letter, the veteran's chiropractor opined that the veteran's 
current back and spine problems were the result of injuries 
that were aggravated by daily duties in the military.  The 
opinion was based on the history from the veteran, 
examination of the veteran and response to treatment.  The 
Board notes that the April 2004 x-ray is the first medical 
documentation of degenerative changes of the lumbar spine.  
As arthritis did not manifest within one year after service, 
it is not presumed to have been incurred in service.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the October 2007 VA Compensation and Pension examination, 
the examiner reviewed the veteran's claims file and medical 
history.  He found that the medical evidence did not show 
progression of clinical symptomatology as a consequence of 
the compression fractures of L4 and L5 during military 
service.  There was no evidence of aggravation of the 
veteran's pain, fatigue or reduction of range of motion.  The 
examiner also found that there was no existing evidence to 
support exacerbation of clinical symptomatology related to 
the history of the compression fractures of L4 and L5, such 
as pain, fatigue, reduction in range of motion, or 
neurological deficit, during service.  

The Board finds that service connection is not warranted 
because there is no evidence of aggravation during service.  
The medical evidence does not show that the veteran's 
disability increased in severity in service.  The separation 
examination does not show an increase in the veteran's back 
disability during service.  Both the induction and separation 
examinations showed a normal spine examination.  
Additionally, the examiner found that the compression 
fractures were healed and the injury was of no medical 
significance when the veteran separated from service.  The 
veteran's complaints of back pain remained constant 
throughout the duration of his period of service.  His 
complaints do not appear to increase in severity or quantity.  
Furthermore, the first treatment records depicting back pain 
after service were in 1981, several years after service.  
There is no medical evidence of record indicating that the 
veteran experienced increased symptoms from the compression 
fractures immediately after service.  Based on the in-service 
examinations, the treatment in service and the lack of 
treatment immediately after service, the Board finds that the 
compression fractures of L4 and L5 were not aggravated in 
service and service connection is not warranted.  

In reaching this conclusion, the Board found the October 2007 
VA medical examiner's opinion more probative than the 
chiropractor's opinion.  An evaluation of the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the chiropractor does not indicate that he 
reviewed the claims file and the symptoms that the veteran 
experienced in service.  There is no indication that the 
chiropractor reviewed the in-service examinations to 
determine if there was an increased evaluation during 
service.  Additionally, the chiropractor indicated that the 
veteran had back and spine problems.  There Board finds that 
this opinion lacks specificity and it cannot be determined if 
the back and spine problems the chiropractor referred to were 
lumbar, thoracic, or cervical problems.  The chiropractor 
also did not indicate that he reviewed any other medical 
documentation depicting the veteran's disability after 
service.  In contrast, the VA examiner conducted a full 
review of the claims file, including the prior medical 
treatment records and the service medical records.  The VA 
examiner also examined the veteran and provided a clear 
diagnosis of a disability.  Therefore, the Board gives the VA 
examiner's opinion more probative weight.

The Board has considered the veteran's testimony that his 
compression fractures were aggravated by service, however, 
the record reflects that he lacks the medical expertise 
necessary to render a medical diagnosis or competent opinion 
regarding aggravation of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds 
that this evidence is also unsupported by the service medical 
records and the post-service treatment records.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for compression 
fractures of L4 and L5 must be denied.  See 38 U.S.C.A § 
5107; 38 C.F.R. § 3.102.

PINCHED NERVE

The veteran asserts that he has a pinched nerve in his upper 
back that was caused by the compression fractures at L4 and 
L5.  

As a preliminary matter, the Board finds that direct service 
connection is not warranted for a pinched nerve in the upper 
back.  The veteran does not assert that his pinched nerve was 
incurred in service, and the service medical records do not 
suggest that there was a pinched nerve injury in service.  
There is also no medical evidence of a nexus between a 
pinched nerve and any remote incident in service.  Therefore, 
the only remaining inquiry is whether the pinched nerve was 
caused by a service connected disability.  See 38 C.F.R. 
§ 3.310.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The October 2007 VA examiner could not confirm the relation 
of the lumbar spine condition and the manifestation of the 
pinched nerve.  The examiner noted that the pinched nerve is 
related to cervical spine degenerative process and the 
cervical spine was aggravated by the lumbar spine disability 
on the basis of biomechanical interrelationship.  

Based on the VA examiner's opinion, the Board finds that the 
pinched nerve was not caused by the lumbar spine disability.  
There is no medical evidence to suggest that the pinched 
nerve was caused or aggravated by the L4 and L5 compression 
fractures.  Furthermore, as the Board previously determined 
in this appeal, the compression fractures of L4 and L5 were 
not service connected.  Therefore, the veteran's pinched 
nerve cannot be service connected as secondary to the 
compression fracture disability.  The Board also notes that 
the veteran is service connected for PTSD, however, there is 
no evidence that the pinched nerve is related to PTSD or any 
other service-connected disability.  

In reaching this conclusion, the Board has also considered 
the opinion of the veteran's chiropractor.  The April 2004 x-
ray of the veteran's spine revealed early degenerative 
changes at C6 and C7.  As previously discussed in this 
opinion, the opinion lacks specificity and it cannot be 
determined if the back and spine problems the chiropractor 
referred to were lumbar, thoracic, or cervical problems.  
Additionally, the opinion does not specifically address the 
pinched nerve or its etiology.  Therefore, the chiropractor's 
opinion does not provide the required specificity for service 
connection for the pinched nerve.  Furthermore, the veteran 
has not asserted that arthritis of the cervical spine is 
service connected and that issue is not before the Board at 
this time.  

The Board has considered the veteran's testimony that his 
pinched nerve was caused by his lumbar spine compression 
fracture disability, however, the record reflects that he 
lacks the medical expertise necessary to render a medical 
diagnosis or competent opinion regarding etiology of his 
pinched nerve.  See Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a pinched nerve, 
including as secondary to compression fractures of L4 and L5 
must be denied.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for compression fractures of L4 and L5 is 
denied. 

Service connection for a pinched nerve in the upper back, 
including as secondary to compression fractures of L4 and L5 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


